DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites “the at least one processor is to” in line 1. A transitional word such as “configured” is missing between “is” and “to”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the claim recites “the at least one processor is to” in line 1. A transitional word such as “configured” is missing between “is” and “to”.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the claim recites “the at least one processor is to” in line 1. A transitional word such as “configured” is missing between “is” and “to”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the claim recites “the at least one processor is to” in line 1. A transitional word such as “configured” is missing between “is” and “to”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the claim recites “the controller is to” in line 1. A transitional word such as “configured” is missing between “is” and “to”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the claim recites “the controller is to” in line 1. A transitional word such as “configured” is missing between “is” and “to”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the claim recites “the controller is to” in line 1. A transitional word such as “configured” is missing between “is” and “to”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-11, 13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-8, 10, 12, and 14 of U.S. Patent No. US 10,974,562 B2 [hereinafter “reference patent”] according to the following mapping table:

Present Application (17/203434)
Reference Patent (US 10974562)
7
8
8
10
9
14
10
12 and 14
11
14
13
1
16
3
17
7
18
5 and 7
19
7



Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the respective claims of the reference patent. Claims under examination are not patentably distinct from the reference claims if the claims under examination are anticipated by the reference claims (see MPEP 804). 

Claims 1-6, 12, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, and 8 of U.S. Patent No. US 10,974,562 B2 [hereinafter “reference patent”] in view of Kuroki et al. (United States Patent No. 4600215). 

Regarding claims 1-5, the limitations of the claims are anticipated by claims 1, 3, 7, 5 and 7, and 7, respectively, of the reference patent, with the exception of the claimed “memory” and “at least one processor to execute computer readable instructions”. 
Kuroki also generally teaches a suspension control system for a vehicle to adjust the damping strength of variable dampers based on road surface conditions (see Abstract). Kuroki teaches that the memory and processor are utilized to obtain information about a terrain condition, determine a compression damping command based on the terrain, and adjust a damping system of the vehicle based on the command (see Col. 4, line 21 to Col. 6, line 52 and Col. 7, line 66 to Col. 9, line 27). 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a memory and processor to perform the functionality of the data analyzer, parameter analyzer, and instruction generator of claim 1 of the reference patent, in view of Kuroki, as Kuroki teaches a controller and memory are used for such applications. 
Accordingly, the invention claimed in claims 1-5 of the application would have been an obvious variant of the invention claimed in the reference patent, and therefore there would be an unjustified timewise extension of the patent. 

Regarding claim 6, the limitations of the claim are anticipated by claim 1 of the reference patent, with the exception of “the terrain condition includes a roughness of a driving surface of the vehicle.” 
Kuroki teaches the controller determines a roughness of the road surface and adjusts the vehicle suspension dampening as a result of the roughness (see Col. 2, lines 20-55). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by claim 1 of the reference patent such that the terrain condition includes a roughness of a driving surface of the vehicle, in view of Kuroki, as Kuroki teaches road surface roughness is used as terrain condition information to adjust a dampening of a vehicle suspension system. 
Accordingly, the invention claimed in claim 6 of the application would have been an obvious variant of the invention claimed in the reference patent, and therefore there would be an unjustified timewise extension of the patent. 

Regarding claim 12, the limitations of the claim are anticipated by claim 8 of the reference patent, with the exception of “the terrain condition includes a roughness of a driving surface of the vehicle.” 
Kuroki teaches the controller determines a roughness of the road surface and adjusts the vehicle suspension dampening as a result of the roughness (see Col. 2, lines 20-55). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by claim 8 of the reference patent such that the terrain condition includes a roughness of a driving surface of the vehicle, in view of Kuroki, as Kuroki teaches road surface roughness is used as terrain condition information to adjust a dampening of a vehicle suspension system. 
Accordingly, the invention claimed in claim 12 of the application would have been an obvious variant of the invention claimed in the reference patent, and therefore there would be an unjustified timewise extension of the patent. 

Regarding claim 15, the limitations of the claim are anticipated by claim 1 of the reference patent, with the exception of “the damping system includes at least one of a shock absorber or a damper and the controller adjusts the damping system by adjusting a stiffness of the damping system.” 
Kuroki teaches the damping system includes shock absorbers 12, wherein the controller adjusts the damping characteristics of the shock absorbers (see Col. 4, line 21 to Col. 6, line 52 and Col. 7, line 66 to Col. 9, line 27). Kuroki teaches the damping characteristics of the shock absorbers that are adjusted are the stiffness of the shock absorbers (see Col. 3, line 49 to Col. 4, line 43).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by claim 1 of the reference patent such that the damping system includes at least one of a shock absorber or a damper and the controller adjusts the damping system by adjusting a stiffness of the damping system, in view of Kuroki, as Kuroki teaches adjusting the stiffness of a shock absorber is an effective way to adjust the damping system of a vehicle to account for terrain conditions. 
Accordingly, the invention claimed in claim 15 of the application would have been an obvious variant of the invention claimed in the reference patent, and therefore there would be an unjustified timewise extension of the patent. 

Regarding claim 20, the limitations of the claim are anticipated by claim 1 of the reference patent, with the exception of “the terrain condition includes a roughness of a driving surface of the vehicle.” 
Kuroki teaches the controller determines a roughness of the road surface and adjusts the vehicle suspension dampening as a result of the roughness (see Col. 2, lines 20-55). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by claim 20 of the reference patent such that the terrain condition includes a roughness of a driving surface of the vehicle, in view of Kuroki, as Kuroki teaches road surface roughness is used as terrain condition information to adjust a dampening of a vehicle suspension system. 
Accordingly, the invention claimed in claim 20 of the application would have been an obvious variant of the invention claimed in the reference patent, and therefore there would be an unjustified timewise extension of the patent. 

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10974562 [hereinafter “reference patent”]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim merely requires the “first wheel is a front left wheel” and the “second wheel is a front right wheel.” Claim 1 of the reference patent requires multiple “wheels”, but does not specify the wheels are the front left wheel and the front right wheel.
However, those of ordinary skill in the art understand that a standard passenger vehicle, to which type the present application and the reference patent are applied, has a front left wheel, a front right wheel, a back left wheel, and a back right wheel. 
As such, one of ordinary skill in the art is left to choose between at least two of these four wheels to practice the invention of the reference patent claim 1. Accordingly there are a finite number of identified predictable solutions of which of the four wheels of the vehicle are selected as the first wheel and the second wheel, respectively. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention disclosed in claim 1 of the reference patent such that the first wheel is a front left wheel and the second wheel is a front right wheel, as pursuing the known options is within the technical grasp of one of ordinary skill in the art and doing so would lead to success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669